DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 1 of the instant application appears to be of similar scope as claim 6 of parent patent 9,696,795.  Each claim recites the limitation of rendering a virtual pinch force image positioned between a thumb and a first finger while a detected pinch action continues, as depicted in figure 32 of the instant application.
In the case of the instant application, an image of two (or more) hands must be captured in a 3D sensory space, as claim 1 clearly recites “capturing an image of hands.”  In the method recited in claim 6 of ‘795, an image of only one hand is sufficient; “capturing an image of at least one hand”.  Therefore, the claims appear to be patentably distinct; a double patenting rejection of claim 1 over claim 6 of ‘795 would be improper.

Allowable Subject Matter
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding at least sensing a pinch action of a thumb and a first finger of a first hand and rendering a first virtual pinch force image positioned between the thumb and the first finger of a hand image incorporated into an image in a virtual reality scene while the pinch action continues, the hand image captured among a plurality in a three-dimensional sensory space.  See page 26 of the non-final office action 
Claims 4, 6, 19 & 20 are allowed (claim 5 would be similarly allowed but for the objection above). The following is an examiner’s statement of reasons for allowance: The prior art, whether considered alone or in combination, fails to disclose the technical features of the claimed invention in context or as a whole. Specifically, the prior art is silent regarding rendering a first virtual pinch force image positioned between the thumb and the first finger while the pinch action continues, in combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LAURENCE J LEE/Primary Examiner, Art Unit 2624